Citation Nr: 1423984	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred on April 4, 2010, at EMH Regional Medical Center.  


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  The appellant in this case is the private health care provider, EMH Regional Medical Center, that provided medical treatment to the Veteran on April 4, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decisional letter by the Cleveland, Ohio VA Medical Center.  


FINDING OF FACT

The evidence does not show that the treatment the Veteran received at EMH Regional Medical Center on April 4, 2010, was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred on April 4, 2010 at the EMH Regional Medical Center are not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, the United States Court of Appeals for Veterans Claims ("Court") has held that the duty to notify does not apply where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); but see, Beverly v. Nicholson, 19 Vet. App. 394 (2005) (discussing failure to provide notice in a claim for reimbursement for medical expenses).  The provisions of Chapter 17 of the 38 C.F.R contain their own notice requirements.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).

Even so, a February 2011 letter notified the appellant regarding the issue on appeal and VA's duty to assist the appellant in obtaining records.  Any timing error with respect to the notice was cured due to readjudication of the issue in the Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  The Board acknowledges that the letter notified the appellant that the basis for the denial of the claim was that the claim had not been timely filed.  Even so, the appellant demonstrated actual knowledge of the evidence necessary to substantiate the issue on appeal.  The appellant submitted records, to include a document wherein the applicable criteria of 38 U.S.C.A. § 1725 were listed, including the "prudent layperson" standard (the basis for the denial of the issue on appeal).  See also 38 C.F.R. § 17.1002.  Thus, any error is non-prejudicial.  

VA also complied with 38 C.F.R. § 17.132, regarding appeals of claims for payment or reimbursement of expenses of medical care or services rendered in non-Department of Veterans Affairs facilities or from non-Department of Veterans Affairs resources.  The appellant was notified of the reasons for the disallowance, the right to initiate an appeal (which was completed), and was furnished the required notices or statements (Statement of the Case) as required by part 19 of this chapter.  See 38 C.F.R. § 17.132.  While the issue was denied because the claim was not timely filed, the Board finds that the Statement of the Case is adequate as the pertinent regulations were included and the decision explained that if one of the criteria is not met, the claim must be denied.  Further, as noted above, the appellant has shown actual knowledge of the evidence required to substantiate the issue on appeal.  The Board may proceed with a decision.  

VA's duty to assist has been satisfied.  The appellant was notified of VA's duty to assist in obtaining records and the appellant submitted records detailing the Veteran's medical treatment received on April 4, 2010.  There is no indication that any relevant evidence is missing from the claims file.  Further, the Board finds that a medical opinion is not required as to whether the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 C.F.R. § 17.1002.  While medical evidence can be considered, the existence of a medical emergency is determined on the basis of what a prudent layperson would believe.  See Swinney, 23 Vet. App. 257, 267 (2009) (noting that medical and lay evidence may be considered in a prudent-layperson evaluation; however, neither section 1725 nor 17.1002 require a medical finding of emergency, the Board erred in implicitly requiring medical evidence).    
Moreover, the Board finds that the medical evidence contained in the claims file is adequate to render such a determination.  In particular, the Board points to the records submitted by EMH Regional Medical Center which show that the Veteran sought treatment for scrotal bleeding due to picking a scab.  He was not bleeding at the time he was seen, was in the emergency room for less than an hour, and was discharged with a non-specific diagnosis, felt to be left scrotal bleeding.  A remand for an opinion is not required.    

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria

Initially, the evidence does not show that the Veteran's medical treatment on April 4, 2010, was pre-authorized.  Turning to unauthorized medical expenses, Congress authorized reimbursement or payment for unauthorized emergency medical expenses under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).   

Section 1728, Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  

38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 pertain to treatment received at a non-VA facility for non-service connected disabilities.  

In order to be eligible for payment or reimbursement for emergency services under such circumstances, a veteran must show that the treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

To obtain payment under this set of criteria, the claimant is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2013).

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  Discussion of the differences between the "old" and "new" VA regulations is not required as the claim fails because the treatment received by the Veteran was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The "prudent layperson" standard was the applicable standard both prior to and after the regulations were revised.  

Analysis

First, the Board acknowledges that 38 U.S.C.A. § 1728 allows for payment or reimbursement for treatment furnished by non-VA providers to certain veterans with service-connected disabilities.  Claimants must file within 2 years after the date the care or services were rendered or in the case of services rendered prior to a VA adjudication allowing service connection, the claim must be filed within 2 years of the date the veteran was notified by VA of the allowance of the award of service-connected.  38 C.F.R. § 17.126.  In this particular case, the Veteran sought emergency medical treatment for a bleeding scrotum.  There is no indication of any treatment or mention of his service-connected disabilities and the appellant has not alleged as such.  Moreover, the evidence does not suggest any link between the Veteran's service-connected disabilities and his treatment for a bleeding scrotum.  Accordingly, consideration under 38 U.S.C.A. § 1728 and/or 38 C.F.R. § 17.120 is not warranted.  

Next, 38 U.S.C.A. § 1725 provides for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.  To be eligible for such payment or reimbursement, claimants must file within 90 days of the latest of the following: the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death [. . .]; or (3) the date the veteran finally exhausted without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  In this case, the Veteran received emergency medical treatment on April 4, 2010.  The record indicates that the appellant's claim was received in October 2010, more than 90 days after the Veteran was discharged from EMH Regional Medical Center.  The VAMC denied the claim because it was not timely filed.

The appellant argues that the claim was timely filed (i.e., within 90 days of the Veteran's discharge from the facility on April 4, 2010).  The evidence contains computer printouts from EMH Regional Medical Center, suggesting that the claim was prepared in July 2010.  Further, internal correspondence from the EMH Regional Medical Center also shows that an employee contacted VA in September 2010 to inquire as to the status of the claim, and was advised that such a claim could not be found as having been received by VA, and that the claim should be re-submitted.  The computer printout shows that the claim was certified and sent to VA in October 2010, more than 90 days after the date of discharge from the facility.  However, even assuming that the claim was timely filed, the Board finds that reimbursement or payment for unauthorized medical services on April 4, 2010, at EMH Regional Medical Center, is not warranted.  

The evidence shows that the Veteran was transferred to EMH Regional Medical Center for treatment of a bleeding scrotum on April 4, 2010 via ambulance.  The accompanying medical records show that the hospital is located in Amherst, Ohio.  The EMS report indicated that the impression was "bleeding from scrotum."  The Veteran was found sitting in a chair bleeding.  He was assisted to the ambulance without incident and a dressing was applied.  A DP History and Physical Worksheet from EMH Regional Medical Center shows that the complaint was listed as "scrotal bleeding."  The Veteran noticed that he had a scab on his left scrotum and picked it and it was bleeding for a few minutes.  It was not bleeding currently.  There were no masses and no tenderness.  In a nursing note, it was indicated that his pain level was a "10"-"worst possible pain."  In a record entitled "discharge instructions," the Veteran's problem was characterized as "non-specific" and it was difficult to make the exact diagnosis.  They felt he most likely had "left scrotal bleeding."  The health insurance claim listed a diagnosis of "459.0" - Bleeding.  

Review of the evidence does not show that treatment was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  

38 C.F.R. § 17.1002(b) states:

"The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part)." 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In this case, the totality of the circumstances does not show that the condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  
Even though the Veteran's pain was described as a "10" or "severe," a prudent layperson with average knowledge of health and medicine could not reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  The Board is unable to perceive anything at all emergent or life threatening about the condition for which the Veteran sought treatment.  As stated by the Veteran, the bleeding was from picking a scab.  He was not even bleeding when seen at EMH Regional Medical Center.  He was admitted at approximately 3:44 and discharged at 4:30, totaling less than one hour of care.  While the Veteran's pain was listed as a "10", the Board finds that the Veteran's pain was inconsistent with the objective picture of his condition especially because he was not bleeding when treated, was in the care of EMH Regional Medical Center for less than one hour, and discharged with a non-specific diagnosis, felt to be left scrotal bleeding.  In addition, there was no tenderness on examination.  A review of the totality of the circumstances indicates that the condition was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Swinney, 23 Vet. App. 257, 264-266 (2009).  In light of the above, the issue is denied.  

The Board need not address other criteria such as the "feasible availability" of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  See Zimick v. West, 11 Vet. App. 45 (1998); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board finds that a preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of medical expenses provided on April 4, 2010, by the EMH Regional Medical Center, is denied.  



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


